Citation Nr: 0508090	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-22 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bladder cancer due to 
herbicide exposure or secondary to the service-connected 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active naval service from October 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating determination by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2001, the appellant provided 
testimony at a videoconference hearing before the 
undersigned.  A transcript of that hearing is of record.  

The present claim was denied by the Board in August 2003.  
Subsequently, an appeal was taken to the U. S. Court of 
Appeals for Veterans Claims (Court).  In March 2004, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the matter for action 
consistent with the joint motion.  

In September 2004, the appellant submitted additional 
evidence and argument in support of his appeal, together with 
a waiver of his right to have the RO initially consider this 
new evidence.  

In March 2005, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to serious 
illness.  


FINDINGS OF FACT

1.  The appellant's service in the United States Navy on 
board a ship or ships did not involve duty or visitation in 
the Republic of Vietnam, and he is not shown to have been 
exposed to herbicides during active service.  

2.  The appellant's bladder cancer was not present in service 
or manifested until decades after service, and it is not 
etiologically related to the veteran's period of active 
service or to his service-connected prostate cancer.  


CONCLUSION OF LAW

Cancer of the bladder was not incurred in or aggravated by 
active service, may not be presumed to have been incurred or 
aggravated as a result of service, and is not proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the appellant should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated May 18, 1999, February 10, 2000, and October 23, 
2002.  In the latter letter, the RO specifically informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  The veteran has also been 
informed in various letters, the statement of the case and 
supplements thereto, and in the Board's previous remands of 
the need to submit evidence demonstrating that his bladder 
cancer is related to service or to a service-connected 
disability.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims file contains 
extensive medical records relevant to post-service diagnosis 
and treatment of the veteran's bladder cancer.  The record 
also reflects that development to obtain a medical opinion 
addressing the etiology of the veteran's bladder cancer has 
been accomplished.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board recognizes that the veteran's service 
medical records are not associated with the claims file; 
however, based on the specific facts of this case, the Board 
has determined that further development to obtain the service 
medical records would be of no benefit to the veteran and 
would only delay resolution of his appeal.  In this regard 
the Board notes that the veteran does not contend that either 
his bladder or prostate cancer was manifested during service, 
and the available medical evidence clearly shows that neither 
cancer was actually found until 1998.  Furthermore, the 
veteran does not contend that he was actually on land in the 
Republic of Vietnam such that obtaining service records would 
support his contention of exposure to herbicides.  Finally, 
neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claims, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in July 1999, long before the enactment 
of the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
by the RO in June 2003 after the final VCAA letter was issued 
in October 2002 without response from the appellant or his 
representative.  There is no indication or reason to believe 
that that the ultimate decision of the RO on the merits of 
this claim would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and a malignant tumor becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by such service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Specifically, effective January 1, 2002, a 
veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (codified 
at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Reference has also been made to the provisions of 38 C.F.R. 
§ 3.313(a), which is worded slightly differently.  However, 
the VA General Counsel has pointed out that this regulation 
is concerned solely with claims seeking service connection 
for non-Hodgkin's lymphoma based on service in Vietnam, and 
not on exposure to herbicides for which the controlling 
regulation is 38 C.F.R. § 3.307(a)(6)(iii).  See 
VAOPGCPREC 7-93 (August 12, 1993).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  

The VA Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 61 Fed. Reg. 414421 (1996).  
More specifically, the VA Secretary has determined that a 
presumption of service connection based upon herbicides used 
in the Republic of Vietnam during the Vietnam Era is not 
warranted for urinary bladder cancer.  See 68 Fed. Reg. 
27630-27641 (May 20, 2003).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995)(en banc).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

III.  Factual Background

The appellant had active naval service from October 1965 to 
November 1967, including one year, 10 months, 13 days, of 
foreign and/or sea service.  He was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal.  It is not 
contended that bladder cancer was present during service or 
within one year afterward.  

Medical evidence reflects that the appellant was treated for 
testicular cancer in 1984.  

The appellant presented for medical evaluation with 
complaints of hematuria in November and December 1998.  
Medical records from Ohio State University Medical Center 
dated in January 1999 reflect treatment of the appellant via 
cystoprostatectomy with ilial neobladder and bilateral pelvic 
lymph node dissection for muscle invasive bladder cancer.  
Pre-operative metastatic work-up had been negative, and the 
operative report also noted no evidence of metastatic 
disease.  The bladder and prostate were removed during the 
surgery.  Also of record are private medical reports and 
clinical entries relevant to the appellant's follow-up care.  
One record, dated in November 1999, notes that a confined, 
incidental Gleason 5 carcinoma of the prostate had been 
discovered at the time of the veteran's bladder cancer 
surgery.  The attending physician, R. Bahnson, M.D., stated 
in November 1999 that, upon receipt of certain information 
from the appellant, he would be able to state unequivocally 
that the prostate cancer was not caused by the bladder cancer 
and was not an extension of the bladder cancer into the 
prostate.  Another record, dated in December 1999, includes a 
note that an incidental prostate cancer had been discovered 
at the time of the cystoprostatectomy for the veteran's 
bladder cancer.  

On VA Form 9, received in November 1999, the veteran 
indicated that his private physician's opinion was that the 
prostate cancer was not related to the bladder cancer.  

In a telephone conversation with an employee of the RO in 
April 2000, the appellant indicated that his active service 
never involved duty in or visitation to the Republic of 
Vietnam.  He stated that he never left his ship, and he never 
actually set foot in the Republic of Vietnam.  

In a rating action dated in July 2000, the RO granted the 
appellant entitlement to service connection for the post-
operative residuals of adenocarcinoma of the prostate gland, 
status post prostatectomy.  This was based upon his presumed 
exposure to herbicides while serving in the Republic of 
Vietnam.  

In April 2001, the appellant testified before the 
undersigned.  At that time the appellant reported that two 
physicians had told him that his prostate cancer had caused 
his bladder cancer, specifically that the cancer had moved 
from the prostate to the bladder.  He has never submitted 
evidence to corroborate this hearsay testimony.  

Pursuant to the Board's remand directive, a VA physician 
reviewed the appellant's claims file in May 2003.  She 
concluded that the appellant's bladder cancer was not 
metastatic from the prostate cancer, and that the bladder and 
prostate cancers were separate disorders with different 
pathological appearances.  

In May 2001 and again in September 2004, the appellant 
submitted material pertaining to the history of his ship, the 
U.S.S. St. Paul (CA 73), the relevance of which even his 
representative admitted was unclear.  (See Informal Hearing 
Presentation, June 29, 2001)  This information does not 
specify how close the ship came to the coast of Vietnam 
during its bombardment of military targets located inland, on 
the coast, and off the shores of North Vietnam.  In general, 
it appears that the ship rarely, if ever, came closer than 
10 miles to the coast.  

IV.  Analysis

The appellant contends that his bladder cancer developed as a 
direct result of his exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era, or that the 
bladder cancer is metastatic from the service-connected 
prostate cancer.  

The Board notes that the available evidence indicates that 
the appellant served on board ships which were stationed 
offshore and never entered Vietnamese ports.  He has himself 
denied that he ever visited or was stationed in the Republic 
of Vietnam.  Thus, pursuant to 38 C.F.R. § 3.307(a)(6)(iii) 
he cannot be presumed to have been exposed to herbicides.  
This is only reasonable, since herbicides are not needed or 
used at sea; and the appellant 's contentions about being 
exposed to herbicides blown out to sea on the wind are 
entirely speculative.  See also M21-1, Part III, Chapter 4, 
paragraph 4.24e(2).  It also appears that his ship operated 
mainly off the coast of North Vietnam, where suitable targets 
presented themselves, and not off the coast of the Republic 
of Vietnam, where herbicides were actually used.  See 
38 U.S.C.A. § 1116(a)(3).  The appellant has neither provided 
nor identified any available evidence supporting his 
contention that the was exposed to herbicides while serving 
on a naval warship in the waters offshore from Vietnam.  
Therefore, the Board has no reasonable basis for finding that 
he was exposed to herbicides during his active naval service.  

The Board notes that service connection was granted in July 
2000 for prostate cancer based upon the appellant's presumed 
exposure to herbicides.  However, the Board can see no reason 
to compound this error in this decision.  It is also noted 
that service connection for type II diabetes mellitus was 
later denied by rating action dated in April 2002 on the 
grounds that the appellant had never been exposed to 
herbicides during his active service.  

Whether the veteran was exposed to herbicides in service is 
actually of no significance in this case because bladder 
cancer is not listed among the diseases which are presumed to 
result from exposure to the herbicides used in the Republic 
of Vietnam during the Vietnam Era, the Secretary has 
specifically determined that such a presumption is not 
warranted with respect to urinary bladder cancer, and the 
veteran has provided no medical or scientific evidence of a 
nexus between exposure to herbicides and his development of 
bladder cancer.  

The Board also notes that there is no competent medical 
evidence of record even suggesting that the claimed bladder 
cancer was present during service or within one year 
afterward, or suggesting that the appellant's bladder cancer 
is etiologically related to service.  The appellant has been 
also requested to provide medical evidence supporting his 
contention that his bladder cancer was metastatic from his 
service-connected prostate cancer, but he has failed to do 
so.  The medical opinion obtained from a VA medical expert 
clearly dissociates the appellant's bladder cancer from his 
prostate cancer.  The VA physician rendered this medical 
opinion following a comprehensive review of the pertinent 
medical records contained in the claims file and properly 
supported her conclusion by noting that these cancers had 
different pathologies.  

In essence, the evidence of a nexus between the appellant's 
bladder cancer and an event during his active service or his 
prostate cancer is limited to his own statements.  The Board 
recognizes the obvious sincerity of the appellant's belief in 
the merits of his claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Finally, the evidence does not suggest, and it has not been 
contended by or on behalf of the appellant, that the service-
connected prostate cancer aggravated his bladder cancer.  

In light of the above, the Board must conclude that service 
connection is not warranted for the appellant's bladder 
cancer.  In reaching this decision, the Board has determined 
that application of the evidentiary equipoise rule is not 
required in this case because the preponderance of the 
evidence is against the claim.  

Accordingly, this appeal will be denied.  


ORDER

Entitlement to service connection for bladder cancer due to 
herbicide exposure or secondary to the service-connected 
prostate cancer is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


